UNITED STATES SECURITIES AND EXCHANGE C OMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-214 SENTINEL GROUP FUNDS, INC. National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code: (802)229-3113 Date of fiscal year end: November 30, 2011 Date of reporting period: December 1,2010 to May 31, 2011 Table of Contents 4 Message to Shareholders 6 Understanding your Financial Statements 7 Sentinel Balanced Fund 10 Sentinel Capital Growth Fund 12 Sentinel Common Stock Fund 14 Sentinel Conservative Strategies Fund 18 Sentinel Georgia Municipal Bond Fund 19 Sentinel Government Securities Fund 21 Sentinel Growth Leaders Fund 22 Sentinel International Equity Fund 24 Sentinel Mid Cap Fund 26 Sentinel Mid Cap Value Fund 27 Sentinel Short Maturity Government Fund 31 Sentinel Small Company Fund 33 Sentinel Sustainable Core Opportunities Fund 35 Sentinel Sustainable Growth Opportunities Fund 37 Sentinel Total Return Bond Fund 39 Statement of Assets and Liabilities 42 Statement of Operations 46 Statement of Changes in Net Assets 52 Financial Highlights 65 Notes to Financial Statements 77 Actual and Hypothetical Expenses for Comparison Purposes 78 Expenses 80 Directors & Officers 83 Privacy Notice To Our Customers Market Insights April 26, 2011 Time Succeeds When trillions of dollars are wiped from the world economy, stock markets halve and housing falls to one quarter of its peak, no normal recovery can take place. It is a mistake to point to unconventional monetary or loose fiscal policy as inadequate or look to them as agents for recovery. Neither can repair the self-inflicted damage of the private sector. That is why the current debate over Fed policy and government budgets is so tiresome. We see the economy in a quite different light, where the big issues of output, inflation and employment will take many years to correct. Investment returns so far this year show only punctuated gains, like a rock climber losing a finger-grip hold on every other pull. Stocks have gained over 6% but are flat from the February peaks; government bonds are flat year to date but up 2% from their lows. Make no mistake, this is the pattern for now and as long as we can see ahead. Since the beginning of 2009, we have seen seven distinct phases of the S&P 1 , the dollar and GT10s gain and lose over 15%. Welcome to the era of volatility, switchbacks and high sides 2 . But therein lies opportunity to make money and we remain excited about whats to come. Lets look at economic health first and move to capital markets. The three big questions for the US economy are: can we sustain manufacturing output? is inflation a concern? and will employment recover? 1. Output: We have had a manufacturing and production based recovery. This is unlike past consumer led recoveries that tend to suck in imports and create inflationary pressures. The numbers that matter are PMI and ISM surveys and their associated regional Fed indicators (we especially follow the Empire, Philly and Richmond measures). They matter because they capture real and expected economic activity, inventories, orders and employment. And while manufacturing is only about 15% of US GNP, it has a valuable multiplier effect. All started the year well but recently lost momentum. The headwinds are oil, at over $110 bbl, Europe and post-tsunami Japan. These probably wont last. Companies in these sectors are showing healthy utilization rates, strong balance sheets and benefit from a lower dollar. The trend remains healthy. 2. Inflation: The hawks are in their element, pointing to every micro tick in the CPI components and extrapolating every commodity nuance into a broad inflation run. They make two elementary mistakes: one, the feed through fallacy and two, the drivers of institutional inflation. On the first, a rise in oil and gasoline tends to subdue activity and prices. It is a tax for consumers. And as with any tax, it leaves less disposable income for other items. Less money chasing the same goods is not inflationary. Second, the ingredients for full-on inflation are rises in broad money (with unchanged velocity or GDP/M2), wage push, labor costs and fast rising nominal GNP. None exists. Thats why inflation is lower now than at any time during the Great Moderation and likely to remain so. 3. Employment: The one stubborn statistic for the dual-mandated Fed. Lately, the labor market seems to be joining in the recovery. There were 230,000 new jobs created in March and the unemployment rate edged down to 8.8%. This is coming from real expansion, not just a fall in the participation rate. Its also a cyclical challenge, not a structural issue. This means it will repair slowly, will keep consumer activity subdued and so underpin low interest rates. Employment will continue to gain this year. And good news elsewhere European and Asian economies are in very different, but quite good, places. Europe is on a twin track: good performance from the old deutschemark core economies and mundane from everyone else. The former maintain strong exports, manufacturing and competitive wages. The latter are peripherals teetering on the edge of insolvency. Expectations from them are low and they are likely to meet them. The ECB rate hike was a response to Germanys super strong growth, not the regions 1.2% anemia. Total area output is 3% below its peak. The US is the same amount above. On balance, the worry from Europe is on the downside and its ability to contaminate the banking system. Christian W. Thwaites President and Chief Executive Officer Sentinel Asset Management, Inc. Consider a funds objectives, risks, charges and expenses carefully before investing. The prospectus contains this and other information about the Fund and is available from your financial advisor or www.sentinelinvestments.com. Please read the prospectus carefully before you invest. Sentinel Investments is the unifying brand name for Sentinel Financial Services Company, Sentinel Asset Management, Inc., and Sentinel Administrative Services, Inc. Sentinel Funds are distributed by Sentinel Financial Services Company, One National Life Drive, Montpelier, VT 05604, 800.233.4332, www.sentinelinvestments.com. 4 In Asia, only China matters. Its move to prudent tightening, well in advance of credit and broad price inflation, has been positive. The cycle may not be over quite yet as Chinese nominal GNP was in excess of 18% in Q1. Chinas challenge remains moving from a capital/ infrastructure economy to one where consumers drive the way to broader, higher living standards. This is underway and will remain a theme for years. In the meantime, Chinas FX accumulation continues at $50bn a month with total reserves of over $3 trillion. The obvious solution to solve Chinese excess saving, inflation and slow growth is to allow renmimbi appreciation. The authorities have long resisted the pressure but this seems to be waning. Expect some gradual appreciationfaster than the 4% since last June. What this means for capital markets Bonds There are two camps: one states that the end of QE2 will lead to an inevitable climb in yield. It rests on a simple supply/demand equation that supported Fed buying will disappear and unremitting supply must lead to a price drop. The second, (yes, us) that other buyers will step into the breach and that credit demand, which ultimately drives rates, is very benign. The Fed has deliberated the end of QE2 thoughtfully. Its very likely that they will i) end the $600bn buying program ii) continue reinvestment of MBS and Treasury maturities and coupons iii) start to neutralize excess bank reserves iv) drain excess reserves v) increase rates paid on reserves and vi) initiate a hike in the Fed Funds rate. And they will take from now to 2013 to do it making their intent and language very evident along the way. This gives the market plenty of time to react and position. Meanwhile household and foreign buyers of Treasuries, sidelined for the last few quarters, will return. Private sector household purchases of Treasuries averaged $70bn per quarter until QE2 when it dropped to $9bn. That demand will return. And institutional demand from liability matching pension and insurance funds to sovereign wealth accumulation, remain as high as we can recall. So expect rates to move around 3.2% to 3.8% for the foreseeable future and take the trading opportunities around that range. Equities Energy has done most of the running in the US equity market this year. Excluding energy, the markets 6% return is almost halved. This is a welcome breather. We have seen companies with quality measures like balance sheet strength, top line growth and higher ROEs outperform those with momentum, bid premiums and high PEs. For the next few months, there are four issues: 1. The end of QE2: Risk assets benefit from QE. It diverts flow from lower yielding risk-free assets into the risk pool investments. Stocks rise. And the Fed has been clear about the benefits of the wealth effect. But short of any change in Fed rhetoric, QE2 is not a negative for the market and so we do not expect much turbulence. 2. Earnings season: The year over year comparisons are tougher. Corporate earnings and margins are at peak levels and all with 8m fewer people employed. The market will look for top line growth on the assumption that productivity gains will ebb. Sales growth looks to be around 8% compared to 14% last year. The good news is that this is a very solid profit recovery from the corporate sector. And its without recourse to leverage, real price increases or extended capacity utilization. This supports the medium term. 3. Valuations: The S&P still yields a little less than 2%, well ahead of two-year government rates and with dividend growth of 9%. The long-term numbers are very important: dividends have been 45% of returns for the last 80 years, 20% for the last two decades and 13% for the last two years. We prefer real cash dividends to dilatory buy backs and obtuse reinvestment programs. Theyre making a come back in investing and look attractive in a market trading at roughly 12.3 times earnings. 4. Animal spirits: M&A activity has picked up. Not just the headline mergers but the more important restacking of corporate assets, bolt-ons and portfolio clean up. Companies are casting a steely eye on deals and committed to fast accretion. So far, they have not disappointed. Markets should gain from reduced concerns about inflation. Valuations here and overseas provide some strong downside buffer. Intra and inter market correlations will remain high which presses for nimble and active allocation. Please dont buy and hold. So putting it all together 1. Bonds remain an attractive total return asset. A tight range and clear monetary policy are a gift to fixed income investors. 2. US equities are cheap. Large companies are a multi-year play on global demand. They derive over half their earnings from overseas and they can benefit from higher input prices. 3. China and its accompanying Asian themes will be in play again soon. The renmimbi appreciation is a secular affair. 4. No market will extend or trade in one direction for long. We have raised and lowered our fixed income/equity split five times this year and expect to do so again. 5. Invest in commodities as a growth accelerator but not through the physical markets. 1. The Standard & Poors 500 Index is an unmanaged index of 500 widely held U.S. equity securities chosen for market size, liquidity, and industry group representation. An investment cannot be made directly in an index. 2. High sides: physics of compression try to change direction too quickly and you are launched into precisely the opposite direction. Rossi High Side. Sources: Bloomberg and Sentinel Asset Management, Inc. This article contains the current opinions of the author but not necessarily those of Sentinel Investments. The authors opinions are subject to change without notice. This article is distributed for informational purposes only. Forecasts, estimates, and certain information contained herein are based upon proprietary research and should not be considered as investment advice or a recommendation of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but not guaranteed. 5 Understanding your Financial 1 Schedule of Investment in Securities This schedule shows you which investments your fund owned on the last day of the reporting period. The schedule includes: a list of each investment the number of shares/par amount of each stock, bond or short-term note the market value of each investment the percentage of investments in each industry the percent and dollar breakdown of each category 2 Statement of Assets and Liabilities This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the net assets divided by the total number of shares outstanding gives you the price of an individual share, or the net asset value per share. Net Assets are also broken down by capital (money invested by shareholders); net investment income not yet paid to shareholders or net investment losses, if any; net gains earned on investments but not yet paid to shareholders or net losses on investments (known as realized gains or losses); and finally gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown tells you the value of net assets that are performance-related, such as investment gains or losses, and the value of net assets that are not related to performance, such as shareholder investments and redemptions. 3 Statement of Operations This statement breaks down how each funds net assets changed during the period as a result of the funds operations. It tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund Operations include: income earned from investments management fees and other expenses gains or losses from selling investments (known as realized gains or losses) gains or losses on current fund holdings (known as unrealized appreciation or depreciation) Statements 4 Statement of Changes in Net Assets This statement shows how each funds net assets changed over the past two reporting periods. It details how much a fund grew or shrank as a result of: operations  a summary of the Statement of Operations for the most recent period distributions  income and gains distributed to shareholders capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share transactions result in net assets at the end of the period. 5 Financial Highlights This statement itemizes current period activity and statistics and provides comparison data for the last five fiscal years (or less if the fund or class is not five years old). On a per-share basis, it includes: share price at the beginning of the period investment income and capital gains or losses income and capital gains distributions paid to shareholders share price at the end of the period It also includes some key statistics for the period: total return  the overall percentage return of the fund, assuming reinvestment of all distributions expense ratio  operating expenses as a percentage of average net assets net income ratio  net investment income as a percentage of average net assets portfolio turnover  the percentage of the portfolio that was replaced during the period 6 Sentinel Balanced Fund (Unaudited) Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 66.5% U.S. Government Obligations 22.7% Corporate Bonds 5.4% Foreign Stocks & ADR's 3.2% Domestic Exchange Traded Funds 0.7% Commercial Mortgage-Backed Securities 0.0% Cash and Other 1.5% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 2.0% FGLMC G01840 5.00% 07/01/35 2.2% Chevron Corp. 1.5% FNMA 190377 5.00% 11/01/36 1.7% Int'l. Business Machines Corp. 1.5% FNMA 918011 5.00% 05/01/37 1.6% PepsiCo, Inc. 1.5% FGLMC A94593 4.50% 10/01/40 1.3% United Technologies Corp. 1.4% FNMA 929321 5.50% 03/01/38 1.3% Procter & Gamble Co. 1.4% FNMA AC1650 4.50% 09/01/24 1.2% Schlumberger Ltd. 1.2% FNMA 735997 5.50% 11/01/35 1.1% EMC Corp. 1.2% FNMA AB2645 4.50% 05/01/41 1.1% Microsoft Corp. 1.1% FNMA AB2476 4.50% 03/01/41 1.1% Johnson & Johnson 1.1% FGCI G13790 4.50% 04/01/25 1.1% Total of Net Assets 13.9% Total of Net Assets 13.7% Average Effective Duration (for all Fixed Income Holdings) 4.4 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2011 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 22.7% FGCI G13790 Federal National Mortgage U.S. Government Agency 4.5%, 04/01/25 2,407 M $ 2,552,168 Association 15.9% Obligations 22.7% Collateralized Mortgage Obligations: Federal Home Loan Mortgage 20-Year: FNR 02-2 UC Corporation 6.8% FHLMC P00020 6%, 02/25/17 26 M $ 28,404 Collateralized Mortgage Obligations: 6.5%, 10/01/22 86 M Mortgage-Backed Securities: FHR 2541 DM 30-Year: 15-Year: 5.5%, 12/15/32 1,735 M $ 1,904,402 FHLMC G08062 FNMA 254907 Mortgage-Backed Securities: 5%, 06/01/35 40 M 42,847 5%, 10/01/18 30 M 32,191 15-Year: FGLMC G01840 FNMA 255273 FHLMC E01488 5%, 07/01/35 5,164 M 5,526,587 4.5%, 06/01/19 48 M 51,665 5%, 10/01/18 32 M 34,177 FGLMC G06205 FNMA 255358 FHLMC E01492 5%, 12/01/36 931 M 996,572 5%, 09/01/19 12 M 12,785 5.5%, 10/01/18 20 M 21,662 FGLMC G08273 FNMA AC1650 FHLMC G18091 5.5%, 06/01/38 2,179 M 2,362,054 4.5%, 09/01/24 2,658 M 2,824,655 6%, 12/01/20 15 M 16,373 FGLMC A94593 FNMA AD9182 FHLMC G18106 4.5%, 10/01/40 2,969 M 3,092,612 4.5%, 09/01/25 1,344 M 1,427,468 5.5%, 03/01/21 23 M 24,562 Total Federal Home Loan FHLMC G11943 Mortgage Corporation 5.5%, 04/01/21 26 M 27,712 The accompanying notes are an integral part of the financial statements. 7 Sentinel Balanced Fund (Continued) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) 30-Year: Basic Industry 0.1% MetroPCS Wireless, Inc. FNMA 500296 DR Horton, Inc. 6.625%, 11/15/20 250 M $ 6%, 04/01/29 14 M $ 15,253 6.5%, 04/15/16 250 M $ 264,375 Verizon Communications, Inc. FNMA 545759 4.6%, 04/01/21 500 M 519,004 6.5%, 07/01/32 781 887 Consumer Cyclical 0.9% Best Buy Co., Inc. Total Corporate Bonds FNMA 687301 5.5%, 03/15/21 500 M 506,176 (Cost $12,844,040) 6%, 11/01/32 485 539 Dana Holding Corp. Commercial Mortgage-Backed Securities 0.0% FNMA 690305 6.75%, 02/15/21 250 M 251,250 5.5%, 03/01/33 8 M 8,179 First Horizon Alt. Mtg. Ford Motor Credit Co. LLC 5.5%, 03/25/35 FNMA 555421 5.75%, 02/01/21 500 M 504,813 (Cost $832) 818 813 5%, 05/01/33 2,071 M 2,218,651 Gap, Inc. FNMA 748895 5.95%, 04/12/21 850 M 834,728 Space 6%, 12/01/33 348 M 385,241 Value FNMA 811311 Energy 0.4% Shares (Note 2) 4.741%, 12/01/34 12 M 12,502 Anadarko Petroleum Corp. Domestic Common Stocks 66.5% FNMA 810896 6.45%, 09/15/36 500 M 534,123 Consumer Discretionary 6.1% 2.02%, 01/01/35 9 M 9,248 FNMA 735591 Nexen, 6.4%, Inc. 05/15/37 500 M 518,665 Comcast. Corp. 75,000 1,766,250 5%, 06/01/35 954 M 1,020,826 Gap, Inc. 34,000 659,600 FNMA 832258 McDonald's Corp. 20,000 1,630,800 4.73%, 08/01/35 33 M 35,339 Financials 1.6% McGraw-Hill Cos., Inc. 35,000 1,486,450 FNMA 797721 Int'l. Lease Finance Corp. Nike, Inc. 12,500 1,055,625 5.5%, 10/01/35 41 M 44,642 6.5%, 09/01/14(a) 500 M 540,000 Omnicom Group, Inc. 45,000 2,104,650 FNMA 891386 Lloyds TSB Bank PLC 5.5%, 10/01/35 2,110 M 2,296,232 6.5%, 09/14/20(a) 875 M 872,181 Staples, Inc. 35,000 588,700 FNMA 735997 Morgan Stanley Time Warner Cable, Inc. 25,000 1,930,500 5.5%, 11/01/35 2,556 M 2,781,664 5.75%, 01/25/21 875 M 916,822 Time Warner, Inc. 65,000 2,367,950 FNMA 745275 Nomura Holdings, Inc. TJX Cos., Inc. 25,000 1,325,500 5%, 02/01/36 2,345 M 2,507,907 6.7%, 03/04/20 500 M 557,547 FNMA 745336 Regions Bank Consumer Staples 7.3% 5%, 03/01/36 1,260 M 1,348,133 7.5%, 05/15/18 500 M 541,943 FNMA 190377 SLM Corp. Altria Group, Inc. 30,000 841,800 5%, 11/01/36 3,897 M 4,168,991 6.25%, 01/25/16 500 M 524,252 CVS Caremark Corp. 20,000 773,800 FNMA 918011 HJ Heinz Co. 30,000 1,647,600 5%, 05/01/37 3,561 M 3,797,618 Health Care 0.2% Kellogg Co. 33,420 1,904,606 FNMA 933463 Boston Scientific Corp. Kimberly-Clark Corp. 15,000 1,024,500 5.5%, 02/01/38 1,836 M 1,994,637 6%, 01/15/20 500 M Kraft Foods, Inc. 30,000 1,049,100 FNMA 929321 Insurance 0.8% PepsiCo, Inc. 50,000 3,556,000 5.5%, 03/01/38 2,817 M 3,057,995 American Int'l. Group, Inc. FNMA 930992 6.4%, 12/15/20 1,000 M 1,091,247 Philip Morris Int'l., Inc. 25,000 1,793,750 5%, 04/01/39 1,908 M 2,034,274 ING Groep NV Procter & Gamble Co. 50,000 3,350,000 FNMA 931019 5.775%, 12/29/49(b) 250 M 233,750 Wal-Mart Stores, Inc. 35,000 1,932,700 5%, 04/01/39 1,421 M 1,514,983 Liberty Mutual Group, Inc. FNMA AB2476 7%, 03/15/37(a) 250 M 249,442 Energy 9.2% 4.5%, 03/01/41 2,489 M 2,593,221 XL Capital Ltd. Apache Corp. 10,800 1,345,680 FNMA AB2645 6.5%, 12/29/49(c)(d) 250 M 238,438 Chevron Corp. 35,000 3,671,850 4.5%, 05/01/41 2,497 M 2,598,137 EOG Resources, Inc. 22,500 2,455,650 Total Federal National Media 0.9% ExxonMobil Corp. 60,000 5,008,200 Mortgage Association CBS Corp. 4.3%, 02/15/21 875 M 862,330 Marathon Oil Corp. 40,000 2,166,800 Government Corporation National 0.0% Mortgage DISH DBS Corp. McDermott Int'l., Inc.* 50,000 1,061,000 Mortgage-Backed Securities: 7.875%, 09/01/19 250 M 273,437 Noble Energy, Inc. 20,000 1,864,000 NBC Universal, Inc. Schlumberger Ltd. 35,000 3,000,200 15-Year: 4.375%, 04/01/21(a) 750 M 746,997 GNMA 514482 XM Satellite Radio, Inc. Transocean Ltd. 12,500 866,375 7.5%, 09/15/14 34 M 7.625%, 11/01/18(a) 250 M 266,875 Weatherford Int'l. Ltd.* 55,500 1,097,235 Total U.S. Government Obligations (Cost $54,905,036) Telecommunications 0.5% Financials 8.9% Corporate Bonds 5.4% AT&T, Inc. ACE Ltd. 20,000 1,376,400 4.45%, 05/15/21 500 M 510,275 American Express Co. 46,200 2,383,920 8 The accompanying notes are an integral part of the financial statements. Sentinel Balanced Fund (Continued) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Bank of America Corp. 75,000 $ 881,250 Information Technology 11.5% United Kingdom 0.4% Bank of New York Mellon Corp. 45,000 1,264,950 Accenture PLC 30,000 $ 1,721,700 Diageo PLC ADR 12,500 $ 1,063,625 Chubb Corp. 20,000 1,311,800 Activision Blizzard, Inc. 90,000 1,079,100 Total Foreign Stocks & ADR's CME Group, Inc. 3,000 857,280 Broadcom Corp. 35,000 1,259,300 (Cost $4,936,853) Goldman Sachs Group,Inc. 11,000 1,548,030 Check Point Software Technologies Ltd.* 34,000 1,867,280 Institutional Money Market Funds 1.2% State Street Institutional US Government JPMorgan Chase & Co. 43,670 1,888,291 Money Market Fund MetLife, Inc. 30,000 1,323,000 Cisco Systems, Inc. 75,000 1,260,000 (Cost $2,891,511) 2,891,511 Morgan Stanley 30,000 724,800 Dell, Inc.* 72,000 1,157,760 Total Investments 99.7% Dolby Laboratories, Inc.* 15,000 701,100 (Cost $179,907,275) PNC Financial Services Group, Inc. 12,500 780,250 EMC Corp.* 100,000 Other Assets in Excess of The Travelers Cos., Inc. 40,000 2,483,200 Intel Corp. 50,000 1,125,500 Liabilities 0.3% Toronto-Dominion Bank 20,000 1,722,800 Int'l. Business Machines Corp. 21,437 3,621,352 US Bancorp 75,000 1,920,000 KLA-Tencor Corp. 25,000 1,077,500 Net Assets 100.0% $ Wells Fargo & Co. 50,000 1,418,500 Microsoft Corp. 112,410 2,811,374 NetApp, Inc.* 25,000 1,369,250 * Non-income producing. Health Care 9.3% Seagate Technology PLC 60,000 1,008,000 Aetna, Inc. 25,000 1,092,000 Teradata Corp.* 30,000 1,673,700  May Cost for federal income tax purposes is $179,907,275. At 31, 2011 unrealized appreciation for federal income tax Amgen, Inc.* 25,000 1,513,500 Texas Instruments, Inc. 60,000 2,118,000 purposes aggregated $63,802,668 of which $67,474,069 Becton Dickinson & Co. 15,000 1,313,250 Visa, Inc. 10,000 810,600 related to appreciated securities and $3,671,401 related to depreciatedsecurities. Bristol-Myers Squibb Co. 60,000 1,725,600 Western Union Co. 35,000 719,600 Celgene Corp.* 20,000 1,218,200 (a) Security exempt from registration under Rule144A of the Covidien PLC 20,000 1,100,000 Materials 2.6% Securites Act of 1933, as ammended. These Securities may be resold in transactions exempt from registration, normally Eli Lilly & Co. 20,000 769,600 EI Du Pont de Nemours & Co. 40,000 2,132,000 to qualified institutional buyers. At May 31, 2011, the market Forest Laboratories, Inc.* 25,000 900,500 Freeport-McMoRan Copper & value of rule 144A securities amounted to $2,675,495 or 1.10% of net assets. Gilead Sciences, Inc.* 25,000 1,043,500 Gold, Inc. 50,000 2,582,000 (b) ING Groep NV is currently fixed at 5.775%. On December Johnson & Johnson 40,000 2,691,600 Praxair, Inc. 15,000 1,587,600 8th, 2015 it converts to a variable rate that floats on the 8th of March, June, September, and December. The interest Medco Health Solutions, Inc.* 25,000 1,496,500 rate is based on the 3-month Libor rate plus 1.68%. Telecommunication Services 1.5% Medtronic, Inc. 36,200 1,473,340 AT&T, Inc. 30,000 946,800 (c) Step Up/Down. Merck & Co., Inc. 42,500 1,561,875 Mettler-Toledo Int'l., Inc.* 4,400 736,428 Rogers Communications, Inc. 25,000 956,000 (d) XL Capital Ltd. is currently fixedat 6.5%.OnApril 15th, Verizon Communications, Inc. 50,000 1,846,500 2017it converts to a variable rate that floats on the 15th of Pfizer, Inc. 100,000 2,145,000 J anuary, April, July, and October. The interest rate is based on the 3-month Libor rate plus 2.4575%. UnitedHealth Group, Inc. 10,000 489,500 Utilities 0.6% ADR - American Depositary Receipt Zimmer Holdings, Inc.* 20,000 1,355,200 Entergy Corp. 20,000 SPDR - Standard & Poor's Depository Receipts Total Domestic Common Stocks Industrials 9.5% (Cost $102,952,487) Babcock & Wilcox Co.* 25,000 701,250 Domestic Exchange Traded Funds 0.7% Boeing Co. 25,000 1,950,750 Financials 0.7% Canadian National Railway Co. 22,500 1,761,300 SPDR KBW Regional Banking Deere & Co. 20,000 1,721,600 (Cost $1,376,516)* 65,000 General Dynamics Corp. 25,000 1,855,500 Foreign Stocks & ADR's 3.2% General Electric Co. 85,000 1,669,400 Australia 0.8% Honeywell Int'l., Inc. 45,000 2,679,750 BHP Billiton Ltd. ADR 20,000 Germany 0.8% L-3 Communications Holdings, Inc. 10,000 816,500 SAP AG ADR 30,000 Northrop Grumman Corp. 20,000 1,305,800 Israel 0.4% Tyco Int'l. Ltd. 35,000 1,727,250 Teva Pharmaceutical Union Pacific Corp. 15,000 1,574,550 Industries Ltd. ADR 20,000 United Technologies Corp. 40,000 3,510,800 Mexico 0.5% Verisk Analytics, Inc.* 23,000 783,150 America Movil SA de CV ADR 25,000 Waste Management, Inc. 27,500 1,069,200 Switzerland 0.3% Novartis AG ADR 10,000 The accompanying notes are an integral part of the financial statements.9 Sentinel Capital Growth Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 22.3% Consumer Discretionary 12.8% Industrials 15.1% Financials 8.0% Materials 14.3% Consumer Staples 6.9% Energy 13.8% Health Care 4.8% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Praxair, Inc. 5.0% Occidental Petroleum Corp. 3.2% Int'l. Business Machines Corp. 4.4% Apple, Inc. 3.0% McDonald's Corp. 4.0% Schlumberger Ltd. 2.7% SPDR Gold Trust 3.9% Tiffany & Co. 2.5% Emerson Electric Co. 3.2% BlackRock, Inc. 2.4% Total of Net Assets 34.3% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2011 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 88.8% CME Group, Inc. 1,500 $ 428,640 Cisco Systems, Inc. 110,870 $ Consumer Discretionary 12.8% JPMorgan Chase & Co. 35,000 1,513,400 Cognizant Technology AutoZone, Inc.* 4,000 $ 1,176,000 Royal Bank of Canada 35,000 2,050,300 Solutions Corp.* 43,000 3,269,720 Dollar General Corp.* 50,000 1,753,500 Toronto-Dominion Bank 20,000 1,722,800 Corning, Inc. 35,000 705,250 Dollar Tree, Inc.* 39,500 2,517,730 US Bancorp 20,000 512,000 EMC Corp.* 50,400 1,434,888 Home Depot, Inc. 20,000 725,600 Wells Fargo & Co. 50,500 1,432,685 Intel Corp. 90,000 2,025,900 Magna Int'l., Inc. 10,400 504,400 Int'l. Business Machines Corp. 36,000 6,081,480 McDonald's Corp. 68,000 5,544,720 Health Care 3.5% Linear Technology Corp. 30,000 1,037,700 Tiffany & Co. 45,000 3,404,700 Express Scripts, Inc.* 30,000 1,786,800 Microsoft Corp. 45,000 1,125,450 Yum! Brands, Inc. 35,000 1,936,200 McKesson Corp. 5,000 428,050 Molex, Inc. - Class A 22,600 516,184 Stryker Corp. 40,000 2,496,000 Qualcomm, Inc. 32,000 1,874,880 Consumer Staples 6.9% TE Connectivity Ltd. 10,000 368,300 Colgate-Palmolive Co. 15,000 1,312,950 Industrials 15.1% Visa, Inc. 27,000 2,188,620 Corn Products Int'l., Inc. 43,400 2,462,082 3M Co. 10,000 943,800 HJ Heinz Co. 20,000 1,098,400 BE Aerospace, Inc.* 30,000 1,122,600 Materials 7.3% JM Smucker Co. 8,000 634,240 Canadian Pacific Railway Ltd. 10,000 635,100 Carpenter Technology Corp. 5,000 262,850 Procter & Gamble Co. 15,770 1,056,590 Donaldson Co., Inc. 20,000 1,194,200 Freeport-McMoRan Copper & Gold, Inc. 49,680 2,565,475 Walgreen Co. 65,000 2,835,950 Emerson Electric Co. 80,000 4,364,000 Praxair, Inc. 65,000 6,879,600 Goodrich Corp. 21,000 1,833,090 Yamana Gold, Inc. 25,000 321,250 Energy 13.8% Illinois Tool Works, Inc. 30,000 1,719,600 EOG Resources, Inc. 10,000 1,091,400 Total Domestic Common Stocks ExxonMobil Corp. 35,000 2,921,450 Jacobs Engineering Group, Inc.* 24,000 1,105,440 (Cost $73,769,884) McDermott Int'l., Inc.* 20,000 424,400 Norfolk Southern Corp. 33,000 Domestic Exchange Traded Funds 3.9% Noble Corp. 30,000 1,256,100 Parker Hannifin Corp. 24,000 2,132,400 Materials 3.9% Occidental Petroleum Corp. 40,000 4,314,000 Union Pacific Corp. 30,000 3,149,100 SPDR Gold Trust* Peabody Energy Corp. 39,000 2,393,040 (Cost $2,591,356) 36,000 Schlumberger Ltd. 43,600 3,737,392 Information Technology 21.4% Foreign Stocks & ADR's 5.3% SM Energy Co. 20,000 1,329,800 ANSYS, Inc.* 15,000 860,550 Australia 2.4% Suncor Energy, Inc. 35,000 1,466,500 Apple, Inc.* 12,000 4,173,960 BHP Billiton Ltd. ADR 34,000 Autodesk, Inc.* 15,000 644,700 Brazil 0.7% Financials 8.0% Automatic Data Processing,Inc. 15,763 868,699 Vale SA ADR 30,000 BlackRock, Inc. 16,300 3,350,628 Avago Technologies Ltd. 10,000 337,900 10 The accompanying notes are an integral part of the financial statements. Sentinel Capital Growth Fund (Continued) Space Value Shares (Note 2) Germany 0.9% SAP AG ADR 21,000 $ 1,305,570 Switzerland 1.3% Roche Holding AG ADR 40,000 Total Foreign Stocks & ADR's (Cost $4,414,734) Institutional Money Market Funds 0.6% State Street Institutional US Government Money Market Fund (Cost $790,545) 790,545 Principal Amount Value (M$1,000) (Note 2) Corporate Short-Term Notes 1.3% Chevron Corp. 0.07%, 06/07/11 (Cost $1,799,979) 1,800 M Total Investments 99.9% (Cost $83,366,498) Other Assets in Excess of Liabilities 0.1% Net Assets 100.0% $ * Non-income producing.  Cost for federal income tax purposes is $83,366,498. At May 31, 2011 unrealized appreciation for federal income tax purposes aggregated $53,527,095 of which $54,061,021 related to appreciated securities and $533,926 related to depreciated securities. ADR - American Depositary Receipt SPDR - Standard & Poor's Depository Receipts The accompanying notes are an integral part of the financial statements. 11 Sentinel Common Stock Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.3% Consumer Staples 10.6% Health Care 13.3% Consumer Discretionary 8.2% Energy 13.3% Materials 4.4% Financials 13.2% Telecommunication Services 3.0% Industrials 12.5% Utilities 1.0% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets ExxonMobil Corp. 3.3% Honeywell Int'l., Inc. 1.9% Int'l. Business Machines Corp. 2.6% United Technologies Corp. 1.8% Procter & Gamble Co. 2.1% Noble Energy, Inc. 1.8% Schlumberger Ltd. 2.1% Johnson & Johnson 1.7% PepsiCo, Inc. 2.0% Chevron Corp. 1.6% Total of Net Assets 20.9% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2011 (Unaudited) Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.7% McDermott Int'l., Inc.* 340,700 $ 7,229,654 Eli Lilly & Co. 104,600 $ 4,025,008 Consumer Discretionary 8.2% Noble Energy, Inc. 250,000 23,300,000 Forest Laboratories, Inc.* 200,000 7,204,000 Comcast Corp. 600,000 $ 14,130,000 Schlumberger Ltd. 325,000 27,859,000 Gilead Sciences, Inc.* 175,000 7,304,500 Gap, Inc. 350,000 6,790,000 Transocean Ltd. 85,000 5,891,350 Johnson & Johnson 325,000 21,869,250 McDonald's Corp. 125,000 10,192,500 Weatherford Int'l. Ltd.* 519,000 10,260,630 Medco Health Solutions, Inc.* 155,000 9,278,300 McGraw-Hill Cos., Inc. 200,000 8,494,000 Medtronic, Inc. 229,700 9,348,790 Nike, Inc. 120,000 10,134,000 Financials 12.3% Merck & Co., Inc. 270,097 9,926,064 Omnicom Group, Inc. 250,000 11,692,500 ACE Ltd. 125,000 8,602,500 Mettler-Toledo Int'l., Inc.* 37,900 6,343,323 Staples, Inc. 325,000 5,466,500 American Express Co. 229,200 11,826,720 Pfizer, Inc. 740,000 15,873,000 Time Warner Cable, Inc. 180,000 13,899,600 Bank of America Corp. 760,400 8,934,700 UnitedHealth Group, Inc. 181,200 8,869,740 Time Warner, Inc. 495,668 18,057,185 Zimmer Holdings, Inc.* 175,000 11,858,000 TJX Cos., Inc. 200,000 10,604,000 Bank of New York Mellon Corp. 325,000 9,135,750 Chubb Corp. 150,000 9,838,500 Industrials 12.5% Consumer Staples 10.0% CME Group, Inc. 30,000 8,572,800 Babcock & Wilcox Co.* 225,000 6,311,250 Altria Group, Inc. 225,000 6,313,500 Goldman Sachs Group, Inc. 90,000 12,665,700 Boeing Co. 125,000 9,753,750 CVS Caremark Corp. 150,000 5,803,500 JPMorgan Chase & Co. 367,750 15,901,510 HJ Heinz Co. 225,000 12,357,000 MetLife, Inc. 225,000 9,922,500 Canadian National Railway Co. 160,700 12,579,596 Kellogg Co. 200,000 11,398,000 Morgan Stanley 350,000 8,456,000 Deere & Co. 125,000 10,760,000 General Dynamics Corp. 150,000 11,133,000 Kimberly-Clark Corp. 75,000 5,122,500 PNC Financial Services Group, Inc. 100,000 6,242,000 General Electric Co. 625,000 12,275,000 Kraft Foods, Inc. 250,000 8,742,500 The Travelers Cos., Inc. 275,000 17,072,000 Honeywell Int'l., Inc. 425,000 25,308,750 PepsiCo, Inc. 375,000 26,670,000 Toronto-Dominion Bank 125,000 10,767,500 L-3 Communications Philip Morris Int'l., Inc. 200,000 14,350,000 US Bancorp 525,000 13,440,000 Holdings, Inc. 100,000 8,165,000 Procter & Gamble Co. 419,900 28,133,300 Wells Fargo & Co. 427,300 12,122,501 Northrop Grumman Corp. 100,000 6,529,000 Wal-Mart Stores, Inc. 250,000 13,805,000 Tyco Int'l. Ltd. 250,000 12,337,500 Health Care 12.3% Union Pacific Corp. 100,000 10,497,000 Energy 13.3% Aetna, Inc. 125,000 5,460,000 United Technologies Corp. 275,000 24,136,750 Apache Corp. 91,700 11,425,820 Amgen, Inc.* 200,000 12,108,000 Verisk Analytics, Inc.* 197,900 6,738,495 Chevron Corp. 197,400 20,709,234 Becton Dickinson & Co. 125,000 10,943,750 Waste Management, Inc. 225,000 8,748,000 EOG Resources, Inc. 115,000 12,551,100 Bristol-Myers Squibb Co. 375,000 10,785,000 ExxonMobil Corp. 525,000 43,821,750 Celgene Corp.* 75,000 4,568,250 Information Technology 17.4% Marathon Oil Corp. 250,000 13,542,500 Covidien PLC 125,000 6,875,000 Accenture PLC 225,000 12,912,750 12The accompanying notes are an integral part of the financial statements. Sentinel Common Stock Fund (Continued) Value Value Shares (Note 2) Shares (Note 2) Activision Blizzard, Inc. 500,000 $ 5,995,000 Mexico 0.6% Broadcom Corp. 200,000 7,196,000 America Movil SA de CV ADR 150,000 $ 7,905,000 Check Point Software Technologies Ltd.* 275,000 15,103,000 Switzerland 0.5% Cisco Systems, Inc. 412,900 6,936,720 Novartis AG ADR 100,000 Dell, Inc.* 425,000 6,834,000 United Kingdom 0.6% Dolby Laboratories, Inc.* 125,000 5,842,500 Diageo PLC ADR 85,000 EMC Corp.* 700,000 19,929,000 Total Foreign Stocks & ADR's Hewlett-Packard Co. 150,000 5,607,000 (Cost $36,252,162) Intel Corp. 350,000 7,878,500 Institutional Money Market Funds 0.2% Int'l. Business Machines Corp. 200,000 33,786,000 State Street Institutional US Government Money Market Fund (Cost $3,302,603) 3,302,603 KLA-Tencor Corp. 166,600 7,180,460 Microsoft Corp. 659,700 16,499,097 Principal Amount Value NetApp, Inc.* 200,000 10,954,000 (M$1,000) (Note 2) Oracle Corp. 400,000 13,688,000 Corporate Short-Term Notes 1.3% Seagate Technology PLC 475,000 7,980,000 Chevron Corp Teradata Corp.* 225,000 12,552,750 0.06%, 06/13/11 8,000 M 7,999,840 Texas Instruments, Inc. 500,000 17,650,000 Coca Cola Co Visa, Inc. 100,000 8,106,000 0.09%, 06/08/11 1,700 M 1,699,970 Western Union Co. 375,000 7,710,000 UPS, Inc. 0.03%, 06/02/11 8,000 M 7,999,994 Total Corporate Short-Term Notes Materials 3.3% (Cost $17,699,804) EI Du Pont de Nemours & Co. 215,600 11,491,480 U.S. Government Obligations 0.6% Freeport-McMoRan Copper Federal Home Loan Bank 0.6% & Gold, Inc. 400,000 20,656,000 Agency Discount Notes: Praxair, Inc. 115,000 12,171,600 0.03%, 06/08/11 (Cost $7,999,953) 8,000 M Total Investments 99.9% Telecommunication Services 2.4% (Cost $816,360,549) AT&T, Inc. 250,000 7,890,000 Other Assets in Excess of Rogers Communications, Inc. 275,000 10,516,000 Liabilities 0.1% Verizon Communications,Inc. 375,000 13,848,750 Net Assets 100.0% $ Utilities 1.0% * Non-income producing. Entergy Corp. 125,000 8,518,750 Exelon Corp. 118,000 4,938,300  Cost for federal income tax purposes is $816,360,549. At May 31, 2011 unrealized appreciation for federal income tax purposes aggregated $509,523,488 of which $518,511,544 Total Domestic Common Stocks related to appreciated securities and $8,988,056 related to (Cost $741,572,664) depreciated securities. Domestic Exchange Traded Funds 0.9% ADR - American Depositary Receipt Financials 0.9% SPDR - Standard & Poor's Depository Receipts SPDR KBW Regional Banking* (Cost $9,533,363) 450,000 Foreign Stocks & ADR's 4.2% Australia 1.1% BHP Billiton Ltd. ADR 150,000 Germany 0.9% SAP AG ADR 200,000 Israel 0.5% Teva Pharmaceutical Industries Ltd. ADR 125,000 The accompanying notes are an integral part of the financial statements. 13 Sentinel Conservative Strategies Fund (Formerly known as Sentinel Conservative Allocation Fund) (Unaudited) Portfolio Weightings Asset Category Percent of Net Assets U.S. Government Obligations 39.8% Domestic Common Stocks 29.5% Corporate Bonds 13.1% Foreign Stocks & ADR's 12.9% Commercial Mortgage-Backed Securities 0.9% Domestic Exchange Traded Funds 0.3% Foreign Exchange Traded Funds 0.2% Limited Partnership Interests 0.2% Cash and Other 3.1% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets PepsiCo, Inc. 0.8% FGLMC G01840 5.00% 07/01/35 4.7% Roche Holding AG 0.6% FNMA 745275 5.00% 02/01/36 3.1% Texas Instruments, Inc. 0.5% FNMA 918011 5.00% 05/01/37 2.8% Int'l. Business Machines Corp. 0.5% FNMA AB2645 4.50% 05/01/41 2.8% Johnson & Johnson 0.5% FNMA AB2476 4.50% 03/01/41 2.8% Procter & Gamble Co. 0.5% FNMA 190377 5.00% 11/01/36 2.7% ExxonMobil Corp. 0.5% FNMA 555743 5.00% 09/01/33 2.7% McDonald's Corp. 0.5% FGLMC A94593 4.50% 10/01/40 1.8% EI Du Pont de Nemours & Co. 0.5% FNMA 929321 5.50% 03/01/38 1.8% Fresenius SE 0.5% FNMA 735997 5.50% 11/01/35 1.6% Total of Net Assets 5.4% Total of Net Assets 26.8% Average Effective Duration (for all Fixed Income Holdings) 4.9 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2011 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 39.8% FGLMC A94593 FNMA 735591 U.S. Government Agency 4.5%, 10/01/40 2,969 M $ 3,092,612 5%, 06/01/35 1,908 M $ 2,041,652 Obligations 39.8% FNMA 891386 Total Federal Home Loan 5.5%, 10/01/35 1,329 M 1,446,445 Federal Home Loan Mortgage Mortgage Corporation FNMA 735997 Corporation 10.3% Federal National Mortgage 5.5%, 11/01/35 2,556 M 2,781,664 Collateralized Mortgage Obligations: Association 29.5% FNMA 745275 FHR 2541 DM Mortgage-Backed Securities: 5%, 02/01/36 4,902 M 5,243,806 5.5%, 12/15/32 1,301 M $ 1,428,301 15-Year: FNMA 745336 Mortgage-Backed Securities: FNMA AD9182 5%, 03/01/36 2,521 M 2,696,266 15-Year: 4.5%, 09/01/25 1,792 M FNMA 190377 FGCI G13790 25-Year: 5%, 11/01/36 4,330 M 4,632,212 4.5%, 04/01/25 2,407 M FNMA 735703 FNMA 918011 30-Year: 5%, 04/01/29 1,594 M 5%, 05/01/37 4,451 M 4,747,022 FGLMC G01840 30-Year: FNMA 929321 5%, 07/01/35 7,377 M 7,895,124 FNMA 555421 5.5%, 03/01/38 2,817 M 3,057,995 FGLMC G06205 5%, 05/01/33 2,071 M 2,218,651 FNMA 930992 5%, 12/01/36 931 M 996,572 FNMA 555743 5%, 04/01/39 1,908 M 2,034,274 FGLMC G08273 5%, 09/01/33 4,227 M 4,529,924 FNMA 931019 5.5%, 06/01/38 1,307 M 1,417,232 5%, 04/01/39 1,421 M 1,514,983 14 The accompanying notes are an integral part of the financial statements. Sentinel Conservative Strategies Fund (Continued) Principal Principal Space Amount Value Amount Value Value (M$1,000) (Note 2) (M$1,000) (Note 2) Shares (Note 2) FNMA AB2476 Prudential Financial, Inc. Procter & Gamble Co. 12,500 $ 837,500 4.5%, 03/01/41 4,481 M $ 4,667,797 5.375%, 06/21/20 1,200 M $ Wal-Mart Stores, Inc. 12,500 690,250 FNMA AB2645 XL Capital Ltd. 4.5%, 05/01/41 4,494 M 4,676,648 6.5%, 12/29/49(c)(d) 250 M 238,438 Energy 3.4% Total Federal National Mortgage Apache Corp. 2,500 311,500 Association Media 1.9% Chevron Corp. 5,000 524,550 Total U.S. Government Obligations CBS Corp. (Cost $66,612,361) 4.3%, 02/15/21 1,500 M 1,478,280 ConocoPhillips 7,088 518,983 Corporate Bonds 13.1% DISH DBS Corp. EOG Resources, Inc. 5,000 545,700 Basic Industry 0.5% 7.875%, 09/01/19 250 M 273,438 ExxonMobil Corp. 10,000 834,700 NBC Universal, Inc. Marathon Oil Corp. 10,000 541,700 DR Horton, Inc. 4.375%, 04/01/21(a) 1,150 M 1,145,395 6.5%, 04/15/16 250 M 264,375 XM Satellite Radio, Inc. McDermott Int'l., Inc.* 20,000 424,400 Georgia-Pacific LLC 7.625%, 11/01/18(a) 250 M 266,875 Noble Energy, Inc. 7,500 699,000 5.4%, 11/01/20(a) 600 M 624,901 Schlumberger Ltd. 3,500 300,020 Telecommunications 2.0% Transocean Ltd. 4,000 277,240 Consumer Cyclical 1.4% AT&T, Inc. Ultra Petroleum Corp.* 10,000 486,200 Best 5.5%, Buy 03/15/21 Co., Inc. 600 M 607,411 4.45%, 05/15/21 1,500 M 1,530,824 Weatherford Int'l. Ltd.* 13,400 264,918 MetroPCS Wireless, Inc. Dana Holding Corp. 6.625%, 11/15/20 250 M 250,000 6.75%, 02/15/21 250 M 251,250 Verizon Communications, Inc. Financials 3.7% Ford Motor Credit Co. LLC 4.6%, 04/01/21 1,500 M 1,557,012 ACE Ltd. 6,000 412,920 5.75%, 02/01/21 500 M 504,812 American Express Co. 15,000 774,000 Gap, Inc. Total Corporate Bonds Bank of America Corp. 25,000 293,750 5.95%, 04/12/21 1,050 M 1,031,135 (Cost $21,796,123) Commercial Mortgage-Backed Securities 0.9% Bank of New York Mellon Corp. 15,000 421,650 Chubb Corp. 7,500 491,925 Energy 1.8% CGCMT 06-C4 AJ CME Group, Inc. 1,500 428,640 Anadarko Petroleum Corp. 5.7293%, 03/15/49(e) 750 M 724,507 6.45%, 09/15/36 1,200 M 1,281,895 MLMT 07-C1 AM Goldman Sachs Group, Inc. 2,500 351,825 Chesapeake Energy Corp. 5.8262%, 06/12/50(e) 750 M 746,451 JPMorgan Chase & Co. 12,000 518,880 6.625%, 08/15/20 500 M 528,125 Total Commercial Mortgage-Backed MetLife, Inc. 15,000 661,500 Nexen, Inc. Securities PNC Financial Services Group, 6.4%, 05/15/37 1,200 M 1,244,797 (Cost $1,467,246) Inc. 10,000 624,200 Space The Travelers Cos., Inc. 8,500 527,680 Financials 3.4% Value US Bancorp 15,000 384,000 Discover Bank/Greenwood DE Shares (Note 2) Wells Fargo & Co. 10,000 283,700 7%, 04/15/20 600 M Domestic Common Stocks 29.5% Int'l. Lease Finance Corp. 6.5%, 09/01/14(a) 500 M 540,000 Consumer Discretionary 2.7% Health Care 4.6% Lloyds TSB Bank PLC Comcast Corp. 30,000 706,500 Aetna, Inc. 12,500 546,000 6.5%, 09/14/20(a) 1,400 M 1,395,489 Gap, Inc. 20,000 388,000 Amgen, Inc.* 10,000 605,400 Morgan Stanley McDonald's Corp. 10,000 815,400 Becton Dickinson & Co. 7,500 656,625 5.75%, 01/25/21 1,400 M 1,466,914 McGraw-Hill Cos., Inc. 10,000 424,700 Bristol-Myers Squibb Co. 25,000 719,000 Nomura Holdings, Inc. Omnicom Group, Inc. 12,500 584,625 Cigna Corp. 7,500 374,175 6.7%, 03/04/20 500 M 557,547 Regions Bank Staples, Inc. 20,000 336,400 Covidien PLC 7,500 412,500 7.5%, 05/15/18 500 M 541,944 Target Corp. 7,500 371,475 Eli Lilly & Co. 6,500 250,120 SLM Corp. Time Warner Cable, Inc. 6,000 463,320 Forest Laboratories, Inc.* 8,500 306,170 6.25%, 01/25/16 500 M 524,252 Time Warner, Inc. 11,666 424,993 Gilead Sciences, Inc.* 10,000 417,400 Johnson & Johnson 12,500 841,125 Health Care 0.3% Consumer Staples 3.6% Medco Health Solutions, Inc.* 5,000 299,300 Boston Scientific Corp. Altria Group, Inc. 12,500 350,750 Medtronic, Inc. 12,500 508,750 6%, 01/15/20 500 M CVS Caremark Corp. 15,000 580,350 Merck & Co., Inc. 18,650 685,388 Insurance 1.8% HJ Heinz Co. 12,500 686,500 Pfizer, Inc. 30,000 643,500 American Int'l. Group, Inc. Kimberly-Clark Corp. 4,544 310,355 6.4%, 12/15/20 1,000 M 1,091,247 Zimmer Holdings, Inc.* 7,500 508,200 ING Groep NV Kraft Foods, Inc. 20,000 699,400 5.775%, 12/29/49(b) 250 M 233,750 PepsiCo, Inc. 20,000 1,422,400 Industrials 3.7% Liberty Mutual Group, Inc. Philip Morris Int'l., Inc. 7,500 538,125 Babcock & Wilcox Co.* 5,000 140,250 7%, 03/15/37(a) 250 M 249,442 The accompanying notes are an integral part of the financial statements. 15 Sentinel Conservative Strategies Fund (Continued) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Boeing Co. 10,000 $ 780,300 Financials 0.3% Netherlands 0.6% Canadian National Railway Co. 5,000 391,400 SPDR KBW Regional Banking ING Groep NV *(f) 50,000 $ 606,167 Deere & Co. 6,500 559,520 (Cost $399,653)* 18,900 $ Royal Dutch Shell PLC (f) 13,000 464,117 General Dynamics Corp. 5,000 371,100 Foreign Exchange Traded Funds 0.2% General Electric Co. 25,000 491,000 Financials 0.2% Singapore 0.2% Honeywell Int'l., Inc. 10,000 595,500 iShares FTSE A50 China Index ETF Singapore Technologies (Cost $351,580)* 200,000 Engineering Ltd. (f) 170,000 L-3 Communications Holdings,Inc. 7,500 Foreign Stocks & ADR's 12.9% South Korea 0.4% Tyco Int'l. Ltd. 12,500 616,875 Union Pacific Corp. 4,000 419,880 Australia 0.8% Samsung Electronics Co. Ltd. (f) 900 United Technologies Corp. 7,500 658,275 BHP Billiton Ltd. ADR 6,000 572,520 Spain 0.3% Waste Management, Inc. 17,500 680,400 Newcrest Mining Ltd. (f) 18,000 762,506 Telefonica SA ADR 20,000 Switzerland 1.4% Information Technology 5.0% Brazil 0.3% ABB Ltd. (f) 21,000 564,627 Accenture PLC 10,000 573,900 Petroleo Brasileiro SA ADR 15,000 Informa PLC (f) 35,000 251,124 Activision Blizzard, Inc. 30,000 359,700 China 0.2% Nestle SA (f) 8,000 514,332 Broadcom Corp. 10,000 359,800 Shandong Weigao Grp. Med. Roche Holding AG (f) 5,500 968,396 Polymer Co. Ltd. (f) 240,000 Check Technologies Point Software Ltd.* 7,500 411,900 France 1.7% Cisco Systems, Inc. 20,000 336,000 Accor SA (f) 10,000 459,320 Taiwan 0.2% EMC Corp.* 17,500 498,225 BNP Paribas (f) 7,500 587,664 Chunghwa Telecom Co Ltd. ADR 8,500 Hewlett-Packard Co. 10,000 373,800 Groupe Danone (f) 7,000 514,290 United Kingdom 2.0% Int'l. Business Machines Corp. 5,000 844,650 Total SA ADR 11,000 633,490 Barclays PLC (f) 75,000 342,780 KLA-Tencor Corp. 5,000 215,500 Veolia Environnement SA (f) 20,000 608,719 BG Group PLC (f) 32,000 743,012 Microchip Technology, Inc. 8,500 336,005 HSBC Holdings PLC (f) 56,000 588,543 Microsoft Corp. 25,000 625,250 Germany 1.5% Standard Chartered PLC (f) 15,000 402,727 Vodafone Group PLC ADR 24,000 672,720 NetApp, Inc.* 10,000 547,700 Bayerische Motoren Werke AG (f) 700 62,114 WPP PLC (f) 50,000 623,691 Oracle Corp. 12,000 410,640 E.ON AG (f) 17,000 483,467 3,373,473 Seagate Technology PLC 30,000 504,000 Fresenius SE (f) 7,500 788,422 Total Foreign Stocks & ADR's Teradata Corp.* 10,000 557,900 MAN AG (f) 4,000 Limited (Cost $19,255,777) Partnership Interests 0.2% Texas Instruments, Inc. 25,000 882,500 SAP AG ADR 9,500 590,615 Visa, Inc. 3,500 283,710 Energy 0.2% Western Union Co. 20,000 411,200 Hong Kong 0.8% Williams Partners LP (Cost $97,962) (g) 4,000 Materials 1.1% Cheung Kong Hldgs. Ltd. (f) 33,000 516 ,840 Institutional Money Market Funds 2.2% Li & Fung Ltd. 200,000 444,367 EI Du Pont de Nemours & Co. 15,000 799,500 State Street Institutional US Government Shanghai Industrial HoldingsLtd. (f) 120,000 437,890 Money Market Fund Freeport-McMoRan Copper & Gold, Inc. 10,000 516,400 (Cost $3,742,412) 3,742,412 Total Investments 99.1% Praxair, Inc. 5,000 529,200 Israel 0.2% (Cost $153,668,205) Teva Pharmaceutical Telecommunication Services 1.0% Industries Ltd. ADR 8,000 Other Assets in Excess of AT&T, Inc. 17,500 552,300 Japan 2.0% Liabilities 0.9% Rogers Communications, Inc. 15,000 573,600 Fanuc Ltd. (f) 5,000 Net Assets 100.0% $ Verizon Communications, Inc. 14,000 517,020 Kansai Paint Co Ltd. (f) 40,000 360,126 Komatsu Ltd. (f) 14,000 420,438 * Non-income producing. Utilities 0.7% Mitsubishi Corp. (f) 22,000 559,280 Entergy Corp. 7,000 477,050 Mitsubishi Estate Co Ltd. (f) 25,000 446,716  Cost for federal income tax purposes is $153,668,205. At May 31, 2011 unrealized appreciation for federal income tax Exelon Corp. 7,500 313,875 Nidec Corp. (f) 5,000 449,535 purposes aggregated $13,754,754 of which $15,259,810 NextEra Energy, Inc. 7,500 434,625 Uni-Charm Corp. (f) 10,001 405,311 related to appreciated securities and $1,505,056 related to depreciated securities. Total Domestic Common Stocks (Cost $39,945,091) Malaysia 0.3% Domestic Exchange Traded Funds 0.3% Genting Bhd (f) 125,000 16 The accompanying notes are an integral part of the financial statements. Sentinel Conservative Strategies Fund (Continued) (a) Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, the market value of rule 144A securities amounted to $4,222,102 or 2.50% of net assets. (b) ING Groep NV is currently fixed at 5.775%. On December 8th, 2015 it converts to a variable rate that floats on the 8th of March, June, September, and December. The interest rate is based on the 3-month Libor rate plus 1.68%. (c) Step Up/Down. (d) XL Capital Ltd. is currently fixed at 6.5%. On April 15th, 2017 it converts to a variable rate that floats on the 15th of January, April, July, and October. The interest rate is based on the 3-month Libor rate plus 2.4575%. (e) Collateral strip rate bond whose interest is based on the weighted net interest rate of the collateral. (f) Fair valued. (g) Return of capital paid during the fiscal period. ADR - American Depositary Receipt SPDR - Standard & Poor's Depository Receipts At May 31, 2011, the following futures contracts were outstanding with $110,308 in cash segregated with the broker for margin maintenance purposes: Unrealized Contract Contract Appreciation/ Contract Description Expiration Value (Depreciation) Short, 10 U.S. Treasury 10-Year Note futures contracts 9/11 $ 1,226,094 $ (1,815) Short, 20 U.S. Treasury 30-Year Bond futures contracts 9/11 2,496,875 (5,660) Totals $ 3,722,969 $ (7,475) Net payments of variation margin and/or brokerage fees 53 Variation margin payable on open futures contracts $ (7,422) The accompanying notes are an integral part of the financial statements. 17 Sentinel Georgia Municipal Bond Fund (Unaudited) Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets Gwinnett County School District 5.00% 02/01/24 13.7% Georgia State Road & Tollway Auth. 5.00% 06/01/18 5.4% Columbia County, GA 5.00% 04/01/17 6.8% Chatham County School District 5.25% 08/01/14 5.2% Houston County Hospital Auth. 5.25% 10/01/16 5.6% Paulding County School District, GA 5.00% 02/01/21 5.2% State of Georgia 5.00% 12/01/19 5.5% Municipal Electric Auth. of Georgia 5.25% 01/01/19 5.2% County of Forsyth, GA 5.00% 03/01/22 5.5% City of Columbus, GA 5.00% 05/01/20 5.2% Total of Net Assets 63.3% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2011 (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) Municipal Bonds 98.9% Total Municipal Bonds 98.9% Georgia 98.9% (Cost $20,460,902) $ 21,570,507 Chatham County School District Other Assets in Excess of 5.25%, 08/01/14 1,000 M $ 1,134,250 Liabilities 1.1% City of Columbus, GA 5%, 05/01/20 1,000 M 1,124,900 Net Assets 100.0% $ Cobb County Hospital Auth. 5.25%, 04/01/15 700 M 753,648 Cobb County Kennestone Hospital Auth. 5.25%, 04/01/20 500 M 536,835  Cost for federalincometax purposes is $20,460,902. At May 5.25%, 04/01/21 500 M 534,935 31, 2011 unrealized appreciation for federal income tax Cobb-Marietta Coliseum & Exhibit Hall purposes aggregated $1,109,605 of which $1,109,605 5%, 01/01/15 1,000 M 1,089,760 related to appreciated securities and none related to Columbia County, GA depreciated securities. 5%, 04/01/17 1,250 M 1,475,638 Commerce School District 5%, 08/01/21 250 M 284,202 County of Forsyth, GA 5%, 03/01/22 1,045 M 1,199,315 County of Gilmer, GA 5%, 04/01/20 1,000 M 1,094,970 De Kalb County, GA 5%, 12/01/15 1,000 M 1,056,770 Georgia State Road & Tollway Auth. 5%, 06/01/18 1,000 M 1,184,160 Gwinnett County School District 5%, 02/01/24 2,500 M 2,988,400 Houston County Hospital Auth. 5.25%, 10/01/16 1,100 M 1,214,136 Jackson County School District, GA 5%, 03/01/16 500 M 566,410 Municipal Electric Auth. of Georgia 5.25%, 01/01/19 1,000 M 1,125,490 Newton County School District, GA 5%, 02/01/15 700 M 752,528 Paulding County School District, GA 5%, 02/01/21 1,000 M 1,132,160 Paulding County, GA 5%, 02/01/21 1,000 M 1,117,170 State of Georgia 5%, 12/01/19 1,000 M 1,204,830 18 The accompanying notes are an integral part of the financial statements. Sentinel Government Securities Fund (Unaudited) Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 1.6 % 4 yrs. to 5.99 yrs. 24.9 % 1 yr. to 2.99 yrs. 26.4 % 6 yrs. to 7.99 yrs. 0.0 % 3 yrs. to 3.99 yrs. 47.1 % 8 yrs. and over 0.0 % Average Effective Duration (for all Fixed Income Holdings) 3.5 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FGLMC G01840 5.00% 07/01/35 7.3% FNMA 735591 5.00% 06/01/35 4.0% FNMA 745275 5.00% 02/01/36 7.1% FNMA 918011 5.00% 05/01/37 3.4% FNMA 190377 5.00% 11/01/36 6.8% FNMA AB2476 4.50% 03/01/41 3.4% FNMA 555743 5.00% 09/01/33 5.6% FNMA 933464 5.50% 02/01/38 3.3% FNMA 735997 5.50% 11/01/35 5.2% FNMA 735703 5.00% 04/01/29 3.3% Total of Net Assets 49.4% "Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at May 31, 2011 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 97.6% FGLMC G03449 30-Year: U.S. Government Agency 6%, 10/01/37 8,427 M $9,323,709 FNMA 426830 Obligations 97.6% FGLMC G08273 8%, 11/01/24 25 M $ 29,060 Federal Home Loan Mortgage 5.5%, 06/01/38 17,429 M 18,896,431 FNMA 555421 Corporation 24.9% 5%, 05/01/33 10,353 M 11,093,256 Total Federal Home Loan Collateralized Mortgage Obligations: Mortgage Corporation FNMA 555743 FHR 2541 DM Federal National Mortgage 5%, 09/01/33 36,638 M 39,259,340 5.5%, 12/15/32 20,821 M $ 22,852,819 Association 72.6% FNMA 738887 5.5%, 10/01/33 461 M 502,657 Mortgage-Backed Securities: Collateralized Mortgage Obligations: FNMA 748895 15-Year: FNR 03-32 BZ 6%, 12/01/33 348 M 385,198 FHLMC J10883 6%, 11/25/32 1,321 M FNMA 735591 4.5%, 10/01/24 19,648 M 20,846,722 Mortgage-Backed Securities: 5%, 06/01/35 26,000 M 27,827,715 FGCI G13790 15-Year: FNMA 891386 4.5%, 04/01/25 11,882 M 12,599,985 FNMA AC1650 5.5%, 10/01/35 16,611 M 18,080,568 4.5%, 09/01/24 11,176 M 11,877,337 FNMA 735997 30-Year: FNMA AC8938 5.5%, 11/01/35 33,295 M 36,241,113 FHLMC 170141 4.5%, 01/01/25 21,062 M 22,383,053 FNMA 745275 11%, 09/01/15 211 232 5%, 02/01/36 46,358 M 49,588,167 FHLMC 170147 20-Year: FNMA 745336 11%, 11/01/15 672 772 FNMA 252206 5%, 03/01/36 3,218 M 3,442,360 FHLMC 360017 6%, 01/01/19 20 M 21,730 FNMA 881279 11%, 11/01/17 256 298 FNMA 758564 5%, 11/01/36 2,394 M 2,578,594 FGLMC G01840 6%, 09/01/24 326 M 359,303 FNMA 190377 5%, 07/01/35 47,953 M 51,318,306 5%, 11/01/36 44,846 M 47,970,722 FHLMC A86605 25-Year: FNMA 918011 5.5%, 12/01/35 12,390 M 13,487,206 FNMA 251808 5%, 05/01/37 22,673 M 24,181,619 FGLMC A61531 10%, 04/01/18 15 M 15,361 FNMA 256711 6%, 09/01/36 10,890 M 12,041,239 FNMA 735703 5.5%, 05/01/37 17,666 M 19,190,986 FGLMC G06205 5%, 04/01/29 21,427 M 23,053,818 FNMA 933463 5%, 12/01/36 12,223 M 13,080,994 5.5%, 02/01/38 12,119 M 13,164,604 FHLMC A64971 FNMA 933464 5.5%, 08/01/37 55 M 60,256 5.5%, 02/01/38 21,295 M 23,112,737 The accompanying notes are an integral part of the financial statements. 19 Sentinel Government Securities Fund (Continued) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) FNMA 929321 Corporate Short-Term Notes 0.7% 5.5%, 03/01/38 10,526 M $ 11,424,536 Nestle Capital Corp. FNMA 930992 0.05%, 06/01/11 5%, 04/01/39 12,601 M 13,435,235 (Cost $5,000,000) 5,000 M FNMA 931019 5%, 04/01/39 15,978 M 17,036,811 Space FNMA 931292 Value 5.5%, 06/01/39 9,575 M 10,561,729 Shares (Note 2) FNMA 931533 Institutional Money Market Funds 0.8% 4.5%, 07/01/39 7,814 M 8,283,383 State Street Institutional US Government FNMA 931535 Money Market Fund 5.5%, 07/01/39 6,166 M 6,801,611 (Cost $5,736,151) 5,736,151 FNMA AD4333 Total Investments 99.1% 5%, 03/01/40 18,152 M 19,354,669 (Cost $686,083,353) FNMA AB2476 4.5%, 03/01/41 22,814 M 23,765,903 Other Assets in Excess of FNMA AB2645 Liabilities 0.9% 4.5%, 05/01/41 21,790 M 22,672,859 Net Assets 100.0% $ Total Federal National Mortgage Association  Cost for federal income tax purposes is $686,083,353. At Government National Mortgage May 31, 2011 unrealized appreciation for federal income tax purposes aggregated $8,914,797 of which $8,915,837 Corporation 0.1% related to appreciated securities and $1,040 related to Mortgage-Backed Securities: depreciated securities. 20-Year: GNMA 623177 6.5%, 08/15/23 115 M 25-Year: GNMA 608728 6.5%, 11/15/25 182 M 30-Year: GNMA 506805 6.5%, 06/15/29 196 M Total Government National Mortgage Corporation Total U.S. Government Obligations (Cost $675,347,202) At May 31, 2011, the following futures contracts were outstanding with $136,270 in cash segregated with the broker for margin maintenance purposes: Unrealized Contract Contract Appreciation/ Contract Description Expiration Value (Depreciation) Short, 30 U.S. Treasury 10-Year Note futures contracts 9/11 $ 3,678,281 $ (5,444) Short, 30 U.S. Treasury 30-Year Bond futures contracts 9/11 3,745,313 (8,491) Totals $ 7,423,594 $ (13,935) Net payments of variation margin and/or brokerage fees 107 Variation margin payable on open futures contracts $ (13,828) 20 The accompanying notes are an integral part of the financial statements. Sentinel Growth Leaders Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 20.5% Consumer Discretionary 13.1% Industrials 18.4% Financials 9.5% Energy 16.4% Health Care 3.3% Materials 13.3% Consumer Staples 2.3% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Int'l. Business Machines Corp. 4.9% Yum! Brands, Inc. 4.3% Praxair, Inc. 4.7% BlackRock, Inc. 4.3% Dollar Tree, Inc. 4.7% Emerson Electric Co. 4.3% Schlumberger Ltd. 4.5% McDonald's Corp. 4.1% Norfolk Southern Corp. 4.4% SPDR Gold Trust 4.0% Total of Net Assets 44.2% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2011 (Unaudited) Space Space  Cost for federal income tax purposes is $27,887,741. At May Value Value 31, 2011 unrealized appreciation for federal income tax purposes aggregated $10,108,006 of which $10,179,300 Shares (Note 2) Shares (Note 2) related to appreciated securities and $71,294 related to Domestic Common Stocks 90.3% Avago Technologies Ltd. 10,000 $ 337,900 depreciated securities. Consumer Discretionary 13.1% Intel Corp. 40,000 900,400 ADR - American Depositary Receipt Dollar Tree, Inc.* 28,000 $ 1,784,720 Int'l. Business Machines Corp. 11,000 1,858,230 SPDR - Standard & Poor's Depository Receipts McDonald's Corp. 19,000 1,549,260 Linear Technology Corp. 20,000 691,800 Yum! Brands, Inc. 30,000 1,659,600 Visa, Inc. 18,000 1,459,080 Consumer Staples 2.3% Materials 6.8% Walgreen Co. 20,000 Freeport-McMoRan Copper & Energy 16.4% Gold, Inc. 15,000 774,600 Praxair, Inc. 17,000 1,799,280 McDermott Int'l., Inc.* 35,000 742,700 Occidental Petroleum Corp. 10,000 1,078,500 Total Domestic Common Stocks Peabody Energy Corp. 20,000 1,227,200 (Cost $25,504,169) Schlumberger Ltd. 20,000 1,714,400 Domestic Exchange Traded Funds 4.0% Suncor Energy, Inc. 35,000 1,466,500 Materials 4.0% SPDR Gold Trust* Financials 9.5% (Cost $722,239) 10,000 BlackRock, Inc. 8,000 1,644,480 Foreign Stocks & ADR's 2.5% JPMorgan Chase & Co. 25,000 1,081,000 Australia 2.5% Royal Bank of Canada 15,000 878,700 BHP Billiton Ltd. ADR (Cost $415,106) 10,000 Health Care 3.3% Institutional Money Market Funds 3.3% Stryker Corp. 20,000 State Street Institutional US Government Money Market Fund Industrials 18.4% (Cost $1,246,227) 1,246,227 BE Aerospace, Inc.* 36,000 1,347,120 Total Investments 100.1% Emerson Electric Co. 30,000 1,636,500 (Cost $27,887,741) Illinois Tool Works, Inc. 25,000 Excess of Liabilities Over Norfolk Southern Corp. 23,000 1,686,130 Other Assets (0.1)% Parker Hannifin Corp. 10,000 888,500 Net Assets 100.0% $ Information Technology 20.5% ANSYS, Inc.* 20,000 1,147,400 Apple, Inc.* 4,000 1,391,320 * Non-income producing. The accompanying notes are an integral part of the financial statements.21 Sentinel International Equity Fund (Unaudited) Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Financials 16.9% Consumer Staples 9.9% Industrials 14.2% Energy 8.6% Materials 12.4% Information Technology 7.8% Consumer Discretionary 10.0% Telecommunication Services 4.3% Health Care 9.9% Utilities 4.0% Top Geographical Weightings Country Percent of Net Assets Country Percent of Net Assets United Kingdom 14.0% Hong Kong 5.4% Japan 11.9% Australia 4.2% France 11.2% Spain 3.5% Switzerland 10.6% United States 3.3% Germany 10.3% Netherlands 3.2% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Roche Holding AG 2.8% Fresenius SE 2.1% Newcrest Mining Ltd. 2.6% ABB Ltd. 1.9% Vodafone Group PLC 2.3% Samsung Electronics Co. Ltd. 1.9% BG Group PLC 2.3% Cheung Kong Hldgs. Ltd. 1.8% Fanuc Ltd. 2.1% Groupe Danone 1.8% Total of Net Assets 21.6% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at May 31, 2011 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 2.0% China 2.3% E.ON AG (a) 65,000 $ 1,848,550 Energy 1.0% Shandong Weigao Grp. Med. Fresenius SE (a) 35,000 3,679,302 Cameco Corp. 60,000 $ Polymer Co. Ltd. (a) 1,520,000 $2,015,763 MAN AG (a) 22,000 3,070,996 SAP AG (a) 40,000 2,488,608 Materials 1.0% Want Want China Holdings Ltd. (a) 2,000,000 1,917,210 Potash Corp. of Siemens AG (a) 20,000 2,682,478 Saskatchewan, Inc. 30,000 Total Domestic Common Stocks Denmark 1.5% Hong Kong 3.9% (Cost $2,723,605) Novo Nordisk A/S ADR 20,000 Domestic Exchange Traded Funds 1.5% Finland 1.4% Cheung Kong Hldgs. Ltd. (a) 200,000 3,132,367 Li & Fung Ltd. 800,000 1,777,469 Materials 1.5% Fortum Oyj (a) 70,000 SPDR Gold Trust* France 11.2% Shanghai Industrial Holdings Ltd. (a) 500,000 1,824,540 (Cost $2,055,249) 17,500 Accor SA (a) 60,000 2,755,921 Foreign Exchange Traded Funds 1.5% Air Liquide (a) 12,000 1,672,334 India 1.5% Financials 1.5% AXA SA (a) 86,666 1,858,471 ICICI Bank Ltd. ADR 55,000 iShares FTSE A50 China Index ETF* BNP Paribas (a) 34,000 2,664,077 Israel 2.4% (Cost $2,566,124) 1,500,000 Bouygues SA (a) 48,000 2,225,118 NICE Systems Ltd. ADR* 60,000 2,136,000 Groupe Danone (a) 42,000 3,085,741 Teva Pharmaceutical Foreign Stocks & ADR's 93.0% Total SA ADR 45,000 2,591,550 Industries Ltd. ADR 40,000 2,036,000 Australia 4.2% BHP Billiton Ltd. (a) 60,000 2,857,238 Veolia Environnement SA (a) 85,000 2,587,053 Italy 1.6% Newcrest Mining Ltd. (a) 105,000 4,447,949 Saipem SpA (a) 51,815 Germany 10.3% Japan 11.9% Brazil 2.3% Allianz SE ADR 147,000 2,045,505 Canon, Inc. (a) 40,000 1,920,936 Petroleo Brasileiro SA ADR 65,000 2,250,950 Bayer AG (a) 20,000 1,643,702 Fanuc Ltd. (a) 24,000 3,704,423 Vale SA ADR 55,000 1,774,300 Kansai Paint Co Ltd. (a) 270,000 2,430,849 Bayerische Motoren Werke AG (a) 5,000 443,674 Komatsu Ltd. (a) 90,000 2,702,815 22 The accompanying notes are an integral part of the financial statements. Sentinel International Equity Fund (Continued) Value Value Shares (Note 2) Shares (Note 2) Mitsubishi Corp. (a) 100,000 $2,542,181 Institutional Money Market Funds 0.6% Mitsubishi Estate Co Ltd. (a) 110,000 1,965,551 State Street Institutional US Government Nidec Corp. (a) 20,000 1,798,139 Money Market Fund Toyota Motor Corp. (a) 40,000 1,671,976 (Cost $1,115,414) 1,115,414 Uni-Charm Corp. (a) 45,000 1,823,719 Principal Amount Value Malaysia 1.3% (M$1,000) (Note 2) Genting Bhd (a) 600,000 U.S. Government Obligations 1.2% Netherlands 3.2% Federal National Mortgage Association 1.2% Agency Discount Notes: ING Groep NV *(a) 160,000 1,939,733 0.025%, 06/01/11 Royal Dutch Shell PLC (a) 45,000 1,606,559 (Cost $2,000,000) 2,000 M $ 2,000,000 Unilever NV (a) 61,000 1,993,130 Total Investments 99.8% (Cost $134,977,959) Singapore 1.9% Other Assets in Excess of Singapore Technologies Liabilities 0.2% Engineering Ltd. (a) 1,000,000 2,408,671 Wilmar Int'l. Ltd (a) 200,000 863,040 Net Assets 100.0% $ South Korea 1.9% * Non-income producing. Samsung Electronics Co.
